Per Curiam.
The summons was served April 5, 1928. There was no extension of time to serve the complaint and no attempt to serve until January 11, 1929. At that time defendant refused to accept service. On the record here to delay application for leave to serve the complaint until October 19, 1929, was inexcusable. The order should not have been granted. Van Kirk, P. J., Hinman, Davis, Whitmyer and Hasbrouck, JJ., concur. Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.